Title: To George Washington from Bartholomew Dandridge, 17 October 1799
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir,
London 17 Oct. 1799

I ought ’ere now to have acknowledg’d the receipt of & to have returned you my most grateful thanks for your very kind letter of the 26 June, which came to my hands about the middle of Augt at Brighton (a bathing place on the channel) whither I had gone for a few weeks relaxation. Its coming to me at that place, a desire to examine thoroughly the path which I shd follow in consequence of it, & Mr King’s absence whom I wished to consult & advise with on that part of yr letter which concerns my future walk in life, are the reasons why I have not given it an earlier reply.
After weighing all the advantages & disadvantages of a diplomatic life, I am decidedly of opinion that it wd be an ineligible pursuit for me, & I am the more inclined to approve my opinion as it is quite conformable to that of Mr King, than whom, as you justly say, there is no better judge in such a case. The leading objections to my pursuing this, are 1—that my education (if my natural abilities had) has been quite inadequate to the faithful discharge of its duties, as it requires a regular & classical education with a perfect Knowledge of Law; &c. &c. none of which I pretend to—2d—That kind of life which a man in a public station is of necessity obliged to lead, is diametrically opposed ⟨to⟩ the Disposition which nature has implanted in me; which I conceive to be a consideration of much weight—& lastly, & perhaps the most weighty

objection of all is, that all our diplomatic employments are so far from affording one the means of a living, that whoever accepts them must make considerable advances from his private funds, if he has any, or run in debt to enable him to support his station with becoming decency. This I Know to be the fact, & you I dare say will agree that our Govt is more disposed to lessen than to increase the pay of its diplomatic officers. I flatter myself, Dr Sir, that I need advance no further Evidence to convince you that I am right in discarding all thots of Diplomatic life.
In turning my attention towards a Commercial pursuit, I have to offer you my particular thanks for yr obliging suggestions on that subject which I trust I shall attend to & benefit by. The failure of so many of our countrymen & especially of the laudable & honest efforts of our worthy friend (for whose misfortunes no one can be more sincerely concerned than myself,) in that line is indeed somewhat discouraging, but after mature reflexion does not deter me from my resolution to ⟨follow⟩ a mercantile calling as the most probable means of obtaing pecuniary independence. You do not mention the causes of our friend’s failure, & certainly if industry & fair dealing alone were to ensure success I shd not hope to succeed better than he has done, for I shd not aspire to possess more of either than I believe he does; but it appears to me that his want of Success must have arisen from commencing business in too large a scale, from contracting bad debts or from expending the profits in the first instance in property which for a long time must be unproductive. In whatever way ⟨that⟩ may have happened I truly lament it.
I will now Sir, take the liberty of stating to you the precise plan which I mean to adopt, which is nearly that which you have been so good, as to point out, & which has been advised by Mr King & Mr Gore, both of whom seem to take a sincere & friendly interest in my future welfare & on all occasions since my residence here have shew’d me unbounded kindness, & it wd be ungrateful in me not to testify (& I do it with real pleasure) that Mr King’s conduct towards me has been that which I coud have expected scarcely from my own brother. My plan is simply this—to procure in this country a handsome assortment of goods suitable to our Country, of the Manufacturers themselves, by which means I shall get them much cheaper than from a second hand. I presume that four or five thousand pounds Stg worth will be a sufficient stock to begin with; & that this amot may be sold & replacd every spring & autumn.

Alexandria is the Place I fix upon for the Establishmt. I mean to get some Substantial Merchant in London, by way of Banker, to answer the Bills of the manufacturers as they become due, in case any temporary accident shd prevent my remittances from reaching this Country at the moments appointed. He will require a Commn for doing this business & a certain pr Cent upon any money he may advance for me—on the contrary if I shd be able to anticipate my remittances he will allow me the same pr centage while the money is in his hands. This mode will always secure me a character of Punctuality, desireable in a mercht. I mean to enter solely into the Dry Goods line—to sell reasonably, & for cash only. In this moderate & plain way of doing business & with attention & œconomy, I think I might hope for Success, without presumption. This is precisely the Track that a nephew of Mr Gore’s, who is now here, pursued. He began abt six years ago in the retail way, at Boston—he had the advantages of a good character & some cash: he was content with small profits—after a few years he engaged in the whole sale line & now imports £25,000 pr ann. & has made a handsome fortune. He remains here this winter, in the course of which he has been so good as to offer to give me such information respecting my plan as will be very useful to me—& will give me Letters of introduction to his Correspondents. I have explained fully & candidly my views to Mr King & am happy to say that they meet his approbation, & I hope they will do yours, as it is from the countenance of my friends joined to my own exertions that I must look for success. Mr King has been so good as to tell me to choose my own time of departure—I may stay with him as long as I please or leave him when it best suits my interest, we have agreed however that the ensuing Spring or Summer will be a good season for my leaving this country, as I am arriving at a period of life when it becomes proper to fix myself in whatever occupation I mean to pursue. In the mean time he will dispence with my services for some weeks while I visit the different manufacturers to whom he & Mr Gore will give me letters. I had a conversation with Mr K. the other day on the subject, & took the liberty of showing him that part of yr letter which contains yr opinion of the manner in wch business shd be commenced; it corresponds perfectly with his own opinions & he not only said it was his intention to furnish me with Cash to enable me to defray any expenses that might be necessary in my outfit; but with a generosity & kindness, seldom equalled, offered to become joint Security

with any of my friends who wd unite with him, for the goods which I shd have occasion for, ⟨as⟩ by that means he presumed they might be had on much better terms: he authorised me to mention this to you, in particular, which I do more to show you his opinion of me & to do justice to him, than with any expectation that it will be necessary for you or him to take such a step, for I have no doubt of being able to obtain on credit whatever articles I may want. Certainly for Cash (or even a small proportion of it) Goods may be had much lower than without, & the nearer the Security comes to that Cash, in the same proportion will be the price of Goods.
I beg you, to pardon my giving you so much trouble, but am encouraged thereto as I think it wd be a satisfaction to you to lend any reasonable assistance to my honest efforts to obtain a comfortable independence. I shall go on & mature my plan during the winter & shall beg at your leisure any further advice or thoughts that you may think fit to bestow on it. I wd be particularly thankful for yr opinion as to the amot of the ⟨first⟩ importation ⟨illegible⟩ the kind of Goods most sought for & wch wd obtain the greatest sale—& whether & upon what terms, a store house & other conveniencies cou’d be had at any time on my arrival in Alexa.
The public Papers will give you so much more ample Details of the present state of politics & military operations in Europe & elsewhere, than I can do, that I decline saying anything concerning them. The English continue to harrass our Commerce in all quarters & you may be assured we have nothing to expect from the friendship of this Country more than from that of France or any other Country. Both Engd & France want nothing but the power & an oppy to annihilate our independence & to make us subservt to their views & we ought to be equally on our guard against the open or secret attacks of either.
Mr and Mrs King desire me to present to you & Mrs W. their respectful remembrance. Be pleased to offer my affecte regards to my aunt, & to assure yourself, Dr Sir, of my continued & sincere Respect & attachmt

B. Dandridge

